DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/27/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capasso et al. (PCT Pub. No. WO 2017/176921 A1; hereinafter – “Capasso”) in view of Matsui et al. (U.S. PG-Pub No. 2015/0090862; hereinafter – “Matsui”).
Regarding claim 1, Capasso teaches a metalens, comprising:
a lens body (100), the lens body comprising a first surface and a second surface opposite to each other (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00132, 00139, and 00142); and
a plurality of columnar microstructures (102); wherein the plurality of columnar microstructures are formed on the first surface and spaced apart from each other (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00132, 00139, and 00142);

each of the plurality of columnar microstructures has a cylindrical shape (See e.g. Figs. 8-10; Paragraphs 00175-00178).
Capasso fails to explicitly disclose that each of the plurality of columnar microstructures is made of gallium nitride.
However, Matsui teaches a lens comprising a lens body and a plurality of columnar microstructures wherein each of the plurality of columnar microstructures can have a cylindrical shape (Paragraph 0186) and can be made of gallium nitride (Paragraphs 0141, 0190, and 0206).
Matsui provides gallium nitride as a suitable material to have the required refractive index such that “it is possible to prolong a period of the unit cell of the quasi-periodic structure layer without reducing the transmissivity, and it is possible to manufacture the thin lens at a low cost” (Paragraphs 0011, 0015, and 0225).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metalens of Capasso such that each of the plurality of columnar microstructures is made of gallium nitride as suggested by Matsui so they have the required refractive index such that “it is possible to prolong a period of the unit cell of the quasi-periodic structure layer without reducing the transmissivity, and it is possible to manufacture the thin lens at a low cost,” as in Matsui (Paragraphs 0011, 0015, and 0225), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify any of the disclosed embodiments of Capasso such that the columnar microstructures have a cylindrical shape to “impart a desired phase profile,” as suggested by Capasso (e.g. Paragraph 0142) such that “it is possible to prolong a period of the unit cell of the quasi-periodic structure layer without reducing the transmissivity, and it is possible to manufacture the thin lens at a low cost,” as in Matsui (Paragraphs 0011, 0015, and 0225), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Capasso in view of Matsui teaches the metalens of claim 1, as above.
Capasso further teaches that each of the plurality of columnar microstructure has a length of 20 nm to 200 nm along a first direction, each of the plurality of columnar microstructure has a width of 20 nm to 200 nm along a second direction; the first direction is orthogonal to the second direction; and the first direction and the second direction are both parallel to the first surface (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00142, 00148-00149 and 00181-00184, e.g. Paragraph 00149: “the nanofins have, e.g., dimensions of approximately W = 40 nm, L = 150 nm, and H = 600 nm”).
Regarding claim 3, Capasso in view of Matsui teaches the metalens of claim 1, as above.
Capasso further teaches that the plurality of columnar microstructures are arranged evenly in a pattern (See e.g. Figs. 1G-1K, 7, 9A, 10A-10C, 13, and 16; Paragraphs 00138, 00142, 00152, 00168-00173, and 00176).
Regarding claim 5, Capasso in view of Matsui teaches the metalens of claim 1, as above.

Regarding claim 6, Capasso teaches an optical device, comprising:
a light source adapted to emit light (See e.g. Figs. 1A, 2, 6, 9A, and 10; Paragraphs 00142, 00155-00156, 00167, and 0188);
a metalens (100), wherein the metalens is spaced apart from the light source and located on a path which the light emitted from the light source passes through (See e.g. Figs. 1A, 2, 6, 9A, and 10; Paragraphs 00142, 00155-00156, 00167, and 0188);
the metalens comprising
a lens body (100), the lens body comprising a first surface and a second surface opposite to each other (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00132, 00139, and 00142); and
a plurality of columnar microstructures (102); wherein the plurality of columnar microstructures are formed on the first surface and spaced apart from each other (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00132, 00139, and 00142);
wherein each of the plurality of columnar microstructures has a columnar shape and extends in a direction away from the first surface to a height of 500 nm to 1500 nm (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00148-00149, 00181-00184, and 00227, e.g. Paragraph 00149: “the nanofins have, e.g., dimensions of approximately W = 40 nm, L = 150 nm, and H = 600 nm”; additionally Paragraph 00181: “In some embodiments…a design nanopillar height is H=600 nm”);
each of the plurality of columnar microstructures has a cylindrical shape (See e.g. Figs. 8-10; Paragraphs 00175-00178).
Capasso fails to explicitly disclose that each of the plurality of columnar microstructures is made of gallium nitride.

Matsui provides gallium nitride as a suitable material to have the required refractive index such that “it is possible to prolong a period of the unit cell of the quasi-periodic structure layer without reducing the transmissivity, and it is possible to manufacture the thin lens at a low cost” (Paragraphs 0011, 0015, and 0225).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metalens of Capasso such that each of the plurality of columnar microstructures is made of gallium nitride as suggested by Matsui so they have the required refractive index such that “it is possible to prolong a period of the unit cell of the quasi-periodic structure layer without reducing the transmissivity, and it is possible to manufacture the thin lens at a low cost,” as in Matsui (Paragraphs 0011, 0015, and 0225), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify any of the disclosed embodiments of Capasso such that the columnar microstructures have a cylindrical shape to “impart a desired phase profile,” as suggested by Capasso (e.g. Paragraph 0142) such that “it is possible to prolong a period of the unit cell of the quasi-periodic structure layer without reducing the transmissivity, and it is possible to manufacture the thin lens at a low cost,” as in Matsui (Paragraphs 0011, 0015, and 0225), and since it has been held that a mere change in shape of an element is generally recognized as being within the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, Capasso in view of Matsui teaches the optical device of claim 6, as above.
Capasso further teaches that each of the plurality of columnar microstructure has a length of 20 nm to 200 nm along a first direction, each of the plurality of columnar microstructure has a width of 20 nm to 200 nm along a second direction; the first direction is orthogonal to the second direction; and the first direction and the second direction are both parallel to the first surface (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00142, 00148-00149 and 00181-00184, e.g. Paragraph 00149: “the nanofins have, e.g., dimensions of approximately W = 40 nm, L = 150 nm, and H = 600 nm”).
Regarding claim 8, Capasso in view of Matsui teaches the optical device of claim 6, as above.
Capasso further teaches that the plurality of columnar microstructures are arranged evenly in a pattern (See e.g. Figs. 1G-1K, 7, 9A, 10A-10C, 13, and 16; Paragraphs 00138, 00142, 00152, 00168-00173, and 00176).
Regarding claim 9, Capasso in view of Matsui teaches the optical device of claim 6, as above.
Capasso further teaches that the second surface of the lens body is a light incident surface; a side of the metalens provided with the plurality of columnar microstructures is a light exiting side (See e.g. Figs. 1A, 2, 9A, and 10; Paragraphs 00142, 00155-00156, and 00167).
Regarding claim 10, Capasso in view of Matsui teaches the optical device of claim 6, as above.
Capasso further teaches that the optical device further comprises an optical diffusing element (Fig. 6: “Diffuser”) located between the light source and the metalens, the optical diffusing element is adapted for converting a light pattern of light from a light source into a surface light source, the optical diffusing element is spaced apart from the light source and the metalens (See e.g. Fig. 6; Paragraph 00167).
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capasso in view of Matsui as applied to claim 6 above, and further in view of Peckham et al. (U.S. PG-Pub No. 2020/0103563; hereinafter – “Peckham”).
Regarding claim 10, Capasso in view of Matsui teaches the optical device of claim 6, as above.
Capasso further teaches that the optical device further comprises an optical diffusing element (Fig. 6: “Diffuser”) located between the light source and the metalens, the optical diffusing element is adapted for converting a light pattern of light from a light source into a surface light source, the optical diffusing element is spaced apart from the light source and the metalens (See e.g. Fig. 6; Paragraph 00167).
Capasso fails to explicitly disclose an optical diffusing element in each and every embodiment.
However, Peckham teaches a direct projection light field display comprising a light source (12) and a metalens (18) spaced apart from the light source, wherein an optical diffusing element (20) is located between the light source (12) and the metalens (18), the optical diffusing element is adapted for converting a light pattern of light from a light source into a surface light source, the optical diffusing element is spaced apart from the light source and the metalens (See e.g. Figs. 2 and 8; Paragraphs 0065-0071, 0080, 0085, and 0087).
Peckham teaches this optical diffusing element “to achieve a desired angle and prevent bleed from the projection of light from neighboring projectors” (Paragraph 0070) to provide “benefits in the overall design, including decreased system depth, a direct pixel to number of views relationship, and a decreased brightness requirement per projector” (Paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Capasso with the optical diffusing element of Peckham “to achieve a desired angle and prevent bleed from the projection of light from neighboring projectors” to provide “benefits in the overall design, including decreased system depth, a 
Regarding claim 11, Capasso in view of Matsui and Capasso in view of Matsui and Peckham teach the optical device of claim 10, as above.
Capasso further teaches that the optical device further comprises a support (See e.g. Fig. 6; Paragraph 00167).
Capasso and Matsui fail to explicitly disclose that the support is formed with an accommodating space, the accommodating space has a first opening and a second opening opposite to the first opening, the light source is located at the first opening, the metalens is located at the second opening to enclose the second opening; and the optical diffusing element is located in the accommodating space between the first opening and the second opening.
However, Peckham further teaches that the optical device further comprises a support (10), wherein the support is formed with an accommodating space (14), the accommodating space has a first opening and a second opening opposite to the first opening, the light source (12) is located at the first opening, the metalens (18) is located at the second opening to enclose the second opening; and the optical diffusing element (20) is located in the accommodating space between the first opening and the second opening (See e.g. Fig. 2; Paragraph 0062).
Peckham teaches this support with an accommodating space to provide “benefits in the overall design, including decreased system depth, a direct pixel to number of views relationship, and a decreased brightness requirement per projector” (Paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Capasso with the support having an accommodating space as in Peckham to provide “benefits in the overall design, including decreased 
Regarding claim 12, Capasso in view of Matsui and Peckham teaches the optical device of claim 11, as above.
Capasso and Matsui fail to explicitly disclose that a surface of the support facing the accommodating space is provided with at least one holding groove, the at least one holding groove is configured for holding an edge portion of the optical diffusing element into the holding groove to fix the optical diffusing element to the support.
However, Peckham further teaches that a surface of the support facing the accommodating space is provided with at least one holding groove, the at least one holding groove is configured for holding an edge portion of the optical diffusing element into the holding groove to fix the optical diffusing element to the support (See e.g. Fig. 2; Paragraph 0062).
Peckham teaches this support with an accommodating space to provide “benefits in the overall design, including decreased system depth, a direct pixel to number of views relationship, and a decreased brightness requirement per projector” (Paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Capasso with the support having an accommodating space as in Peckham to provide “benefits in the overall design, including decreased system depth, a direct pixel to number of views relationship, and a decreased brightness requirement per projector,” as taught by Peckham (Paragraph 0003).
Claim(s) 6-12 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Peckham in view of Capasso and Matsui.
Regarding claim 6, Peckham teaches an optical device, comprising:
a light source (12) adapted to emit light (See e.g. Figs. 1-2; Paragraphs 0062 and 0065);

the metalens comprising:
a lens body (18), the lens body comprising a first surface and a second surface opposite to each other and a metasurface (See e.g. Fig. 6; Paragraphs 0071 and 0085).
Peckham fails to explicitly disclose that the metalens comprises a plurality of columnar microstructures; wherein the plurality of columnar microstructures are formed on the first surface and spaced apart from each other; wherein each of the plurality of columnar microstructures has a columnar shape and extends in a direction away from the first surface to a height of 500 nm to 1500 nm; each of the plurality of columnar microstructures has a cylindrical shape.
However, Capasso teaches meta-lenses for sub-wavelength resolution imaging comprising a lens body (100), the lens body comprising a first surface and a second surface opposite to each other (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00132, 00139, and 00142); and a plurality of columnar microstructures (102); wherein the plurality of columnar microstructures are formed on the first surface and spaced apart from each other (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00132, 00139, and 00142); wherein each of the plurality of columnar microstructures has a columnar shape and extends in a direction away from the first surface to a height of 500 nm to 1500 nm (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00148-00149, 00181-00184, and 00227, e.g. Paragraph 00149: “the nanofins have, e.g., dimensions of approximately W = 40 nm, L = 150 nm, and H = 600 nm”; additionally Paragraph 00181: “In some embodiments…a design nanopillar height is H=600 nm”); and each of the plurality of columnar microstructures has a cylindrical shape (See e.g. Figs. 8-10; Paragraphs 00175-00178).
Capasso teaches this metalens comprising these columnar microstructures as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Peckham with the columnar microstructures of Capasso as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, respectively))” which “allow the miniaturization of the planar lenses” and which “simultaneously satisfies the demands for high NA and high focusing efficiency,” as in Capasso (Paragraphs 0004-0005).
Peckham and Capasso fail to explicitly disclose that each of the plurality of columnar microstructures is made of gallium nitride.
However, Matsui teaches a lens comprising a lens body and a plurality of columnar microstructures wherein each of the plurality of columnar microstructures can have a cylindrical shape (Paragraph 0186) and can be made of gallium nitride (Paragraphs 0141, 0190, and 0206).
Matsui provides gallium nitride as a suitable material to have the required refractive index such that “it is possible to prolong a period of the unit cell of the quasi-periodic structure layer without reducing the transmissivity, and it is possible to manufacture the thin lens at a low cost” (Paragraphs 0011, 0015, and 0225).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metalens of Peckham such that each of the plurality of columnar microstructures is made of gallium nitride as suggested by Matsui so they have the required refractive index such that “it is possible to prolong a period of the unit cell of the quasi-periodic structure layer without reducing the transmissivity, and it is possible to manufacture the thin lens at a In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Peckham such that the columnar microstructures have a cylindrical shape to “impart a desired phase profile,” as suggested by Capasso (e.g. Paragraph 0142) such that “it is possible to prolong a period of the unit cell of the quasi-periodic structure layer without reducing the transmissivity, and it is possible to manufacture the thin lens at a low cost,” as in Matsui (Paragraphs 0011, 0015, and 0225), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, Peckham in view of Capasso and Matsui teaches the optical device of claim 6, as above.
Peckham fails to explicitly disclose that each of the plurality of columnar microstructure has a length of 20 nm to 200 nm along a first direction, each of the plurality of columnar microstructure has a width of 20 nm to 200 nm along a second direction; the first direction is orthogonal to the second direction; and the first direction and the second direction are both parallel to the first surface
However, Capasso further teaches that each of the plurality of columnar microstructure has a length of 20 nm to 200 nm along a first direction, each of the plurality of columnar microstructure has a width of 20 nm to 200 nm along a second direction; the first direction is orthogonal to the second direction; and the first direction and the second direction are both parallel to the first surface (See e.g. 
Capasso teaches this metalens comprising these columnar microstructures as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, respectively))” which “allow the miniaturization of the planar lenses” and which “simultaneously satisfies the demands for high NA and high focusing efficiency” (Paragraphs 0004-0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Peckham with the columnar microstructures of Capasso as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, respectively))” which “allow the miniaturization of the planar lenses” and which “simultaneously satisfies the demands for high NA and high focusing efficiency,” as in Capasso (Paragraphs 0004-0005).
Regarding claim 8, Peckham in view of Capasso and Matsui teaches the optical device of claim 6, as above.
Peckham fails to explicitly disclose that the plurality of columnar microstructures are arranged evenly in a pattern
However, Capasso further teaches that the plurality of columnar microstructures are arranged evenly in a pattern (See e.g. Figs. 1G-1K, 7, 9A, 10A-10C, 13, and 16; Paragraphs 00138, 00142, 00152, 00168-00173, and 00176).
Capasso teaches this metalens comprising these columnar microstructures as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Peckham with the columnar microstructures of Capasso as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, respectively))” which “allow the miniaturization of the planar lenses” and which “simultaneously satisfies the demands for high NA and high focusing efficiency,” as in Capasso (Paragraphs 0004-0005).
Regarding claim 9, Peckham in view of Capasso and Matsui teaches the optical device of claim 6, as above.
Peckham fails to explicitly disclose that the second surface of the lens body is a light incident surface; a side of the metalens provided with the plurality of columnar microstructures is a light exiting side.
However, Capasso further teaches that the second surface of the lens body is a light incident surface; a side of the metalens provided with the plurality of columnar microstructures is a light exiting side (See e.g. Figs. 1A, 2, 9A, and 10; Paragraphs 00142, 00155-00156, and 00167).
Capasso teaches this metalens comprising these columnar microstructures as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, respectively))” which “allow the miniaturization of the planar lenses” and which “simultaneously satisfies the demands for high NA and high focusing efficiency” (Paragraphs 0004-0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Peckham with the columnar 
Regarding claim 10, Peckham in view of Capasso and Matsui teaches the optical device of claim 6, as above.
Peckham further teaches that an optical diffusing element (20) is located between the light source (12) and the metalens (18), the optical diffusing element is adapted for converting a light pattern of light from a light source into a surface light source, the optical diffusing element is spaced apart from the light source and the metalens (See e.g. Figs. 2 and 8; Paragraphs 0065-0071, 0080, 0085, and 0087).
Additionally, Capasso further teaches that the optical device further comprises an optical diffusing element (Fig. 6: “Diffuser”) located between the light source and the metalens, the optical diffusing element is adapted for converting a light pattern of light from a light source into a surface light source, the optical diffusing element is spaced apart from the light source and the metalens (See e.g. Fig. 6; Paragraph 00167).
Regarding claim 11, Peckham in view of Capasso and Matsui teaches the optical device of claim 10, as above.
Peckham further teaches that the optical device further comprises a support (10), wherein the support is formed with an accommodating space (14), the accommodating space has a first opening and a second opening opposite to the first opening, the light source (12) is located at the first opening, the metalens (18) is located at the second opening to enclose the second opening; and the optical diffusing element (20) is located in the accommodating space between the first opening and the second opening (See e.g. Fig. 2; Paragraph 0062).
Regarding claim 12, Peckham in view of Capasso and Matsui teaches the optical device of claim 11, as above.
Peckham further teaches that a surface of the support facing the accommodating space is provided with at least one holding groove, the at least one holding groove is configured for holding an edge portion of the optical diffusing element into the holding groove to fix the optical diffusing element to the support (See e.g. Fig. 2; Paragraph 0062).
Claim(s) 11-12 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Capasso in view of Matsui, Capasso in view of Matsui and Peckham, or Peckham in view of Capasso and Matsui, as applied to claim 10 above, and further in view of You et al. (U.S. PG-Pub No. 2019/0137665; hereinafter – “You”).
Regarding claim 11, Capasso in view of Matsui, Capasso in view of Matsui and Peckham, and Peckham in view of Capasso and Matsui teach the optical device of claim 10, as above.
Capasso further teaches that the optical device further comprises a support (See e.g. Fig. 6; Paragraph 00167).
Peckham further teaches that the optical device further comprises a support (10), wherein the support is formed with an accommodating space (14), the accommodating space has a first opening and a second opening opposite to the first opening, the light source (12) is located at the first opening, the metalens (18) is located at the second opening to enclose the second opening; and the optical diffusing element (20) is located in the accommodating space between the first opening and the second opening (See e.g. Fig. 2; Paragraph 0062).
Nevertheless, Examiner further submits reference You. You teaches a projector including a meta-lens including a light source (120), an optical element (140, 192), and a meta-lens (150), wherein the projector further comprises a support (170) and the support is formed with an accommodating space (See e.g. Fig. 1), the accommodating space has a first opening and a second opening opposite to 
You teaches this support such that “miniaturization of the projector is possible” and “further correct depth information may be obtained when compared to irradiating general light to the object” (Paragraph 0105-0106) while providing “desired performance” (Paragraph 0004).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Capasso or Peckham with the support having an accommodating space of You such that “miniaturization of the projector is possible” and “further correct depth information may be obtained when compared to irradiating general light to the object” while providing “desired performance,” as taught by You (Paragraphs 0004 and 0105-0106).
Regarding claim 12, Capasso in view of Matsui and You, Capasso in view of Matsui, Peckham, and You, and Peckham in view of Capasso, Matsui, and You teach the optical device of claim 11, as above.
Peckham further teaches that a surface of the support facing the accommodating space is provided with at least one holding groove, the at least one holding groove is configured for holding an edge portion of the optical diffusing element into the holding groove to fix the optical diffusing element to the support (See e.g. Fig. 2; Paragraph 0062).
Additionally, You further teaches that a surface of the support facing the accommodating space is provided with at least one holding groove, the at least one holding groove is configured for holding an edge portion of the optical diffusing element into the holding groove to fix the optical diffusing element to the support (See e.g. Fig. 1; Paragraphs 0039 and 0067-0070).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Capasso or Peckham with the support having an accommodating space of You such that “miniaturization of the projector is possible” and “further correct depth information may be obtained when compared to irradiating general light to the object” while providing “desired performance,” as taught by You (Paragraphs 0004 and 0105-0106).
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1 and 6 under 35 U.S.C. 102 in view of Capasso and 35 U.S.C. 103 in view of Peckham and Capasso have been fully considered but are moot upon further consideration and a new ground(s) of rejection made further in view of Matsui, as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896